. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 17, 2007 COMMERCE ENERGY GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 001-32239 20-0501090 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 600 Anton Blvd., Suite 2000 Costa Mesa, California 92626 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (714) 259-2500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the ExchangeAct (17 CFR 240.14d-2 (b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the ExchangeAct (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The information being furnished in this Item 2.02 and in Exhibit 99.1 and Exhibit 99.2 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. On December 17, 2007, Commerce Energy Group, Inc. (the “Company”) issued a press release announcing its operating results for the first quarter ended October 31, 2007, of the fiscal year ending July 31, 2008,and also released a text copy of its related Webcast presentation which discusses operating results for the same period. Copies of the press release and the Webcast presentation are attached hereto as Exhibit 99.1 and Exhibit 99.2, respectively, and are hereby incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. Exhibit No. Description 99.1 Press Release dated December 17, 2007. 99.2 Fiscal 2008 First Quarter Earnings Conference Webcast Presentation dated December 17, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMMERCE ENERGY GROUP, INC. a Delaware corporation Date:December 17, 2007 By: /s/ STEVEN S. BOSS Steven S. Boss Chief Executive Officer Exhibit Index Exhibit No. Description 99.1 Press Release dated December 17, 2007. 99.2 Fiscal 2008 First QuarterEarnings Conference Webcast Presentation dated December 17, 2007.
